El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Alegaron los demandantes en este pleito que desde el año 1894 hasta 1907 estuvieron viviendo bajo un mismo techo, pública y notoriamente, como marido y mujer en estado de matrimonio natural, teniendo entonces los requisitos legales y la capacidad necesaria para contraer matrimonio con arre-glo a las leyes entonces vigentes, considerándose ambas para todos los negocios como marido y mujer, y que en dicha época les nació un hijo el día 24 de febrero de 1904 y que aunque algún tiempo después la mujer incoó los trámites necesarios para inscribir en el registro civil el matrimonio natural en *329que vivían no se llevó nnnca a efecto por cansas ajenas a su voluntad. Alegando además que dicho niño es hijo legí-timo de los demandantes como consecuencia de su matrimo-nio natural piden que la corporación demandada los indem-nice por su muerte debida a la negligencia de la demandada.
Opuesta por ésta la excepción de que la demanda no aduce hechos determinantes de causa de acción la sostuvo el Tribunal de Distrito de Mayagüez por el fundamento de que para que se pueda considerar legalmente constituido un ma-trimonio natural es indispensable que dicho matrimonio esté inscrito en el registro civil en virtud de orden dictada por el juez de una corte de distrito en un procedimiento seguido con ese fin, en cuya orden se decrete que existe un matri-monio natural de acuerdo con la ley de 32 de marzo de 1903 ■“definiendo el matrimonio natural y estableciendo un pro-cedimiento para legitimar e inscribir dicha unión” con cuyo requisito no han cumplido los demandantes, por cuya razón .no debe estimarse • que entre ambos haya existido el matri-monio natural de que trata dicha ley.
Dictada subsiguientemente sentencia declarando sin lugar la demanda por ese motivo y apelada por los demandantes, la única cuestión que tratan en este recurso ambas partes litigantes es si el juez inferior erró o no al desestimar la demanda por ese fundamento.
La citada ley, que estuvo en vigor desde Io. de octubre de 1903 hasta el año 1906 en que fué totalmente derogada, dedica sus dos primeras secciones a determinar cuándo un hombre y una mujer que no se han casado son considera-dos que se hallan en matrimonio natural y que al hijo o hijos nacidos durante dicho matrimonio natural se les con-siderará como legítimos. Las restantes secciones de la ley están dedicadas a fijar el procedimiento por el cual se decla-rará la existencia del matrimonio natural y se ordenará su inscripción en el registro civil.
¿La tramitación de ese procedimiento y su resolución favorable a los que han vivido de esa manera es requisito indis*330pensable para que puedan ejercitarse los derechos derivados, de la existencia de un matrimonio natural1? Tal es la única cuestión que tenemos que resolver.
Como la ley fija determinado trámite para obtener la declaración de un derecho, no es' lícito a las partes pres-cindir de él y adoptar otro distinto.
La ley a que venimos refiriéndonos hace en sus dos pri-meras secciones la declaración de un derecho y en las demás especifica la manera como ese derecho puede ser declarado, por lo que entendemos que sólo siguiendo esos trámites es que puede obtenerse la declaración del derecho. Para que un hombre y una mujer puedan reclamar los derechos pro-venientes de un estado de matrimonio natural, no basta que reúnan los requisitos necesarios para la existencia del matri-monio natural sino que es indispensable además que tal estado1 de matrimonio natural haya sido declarado por- un.juez de la corte de distrito a quien la ley confiere jurisdicción para hacer tal declaración. Si las alegaciones de la demanda sin el requisito de la declaración por un juez de distrito del estado-de matrimonio natural por los trámites establecidos fueran suficientes, entonces sería necesario que en este pleito sobre indemnización entraran los demandantes a probar y a obte-ner la declaración del estado de matrimonio natural y tam-bién serían buenas esas alegaciones en una corte municipal reclamando menos de quinientos dollars y para que el juez los concediera tendría que declarar, sin tener jurisdicción para ello, la existencia del matrimonio natural. Esto sería ilegal y sería también prescindir de la tramitación que para obtener ese resultado fijó expresamente la ley.
Los trámites de la ley no son sólo para obtener la ins-cripción del matrimonio natural como medio de probarlo sino que su principal objeto es la declaración de la existencia del matrimonio natural, siendo la consecuencia de tal decla-ración la orden de inscripción, y así vemos que en todas las secciones de la ley se trata de tal declaración y subsiguien-temente de la inscripción. El hecho de que la sección ter-*331cera no imponga a los qne viven en ese estado el deber de tramitar el expediente y lo deje a sn voluntad no quita fuerza a los anteriores razonamientos pnes siendo nn derecho qne les reconoce los deja en libertad de ejercitarlo, siendo la sanción por sn falta de ejercicio el qne no podrán reclamar los derechos qne del mismo se deriven. Es cierto qne en la sección primera después de expresar qne a los qne vivan en las condiciones qne en ella se expresa se les considerará como matrimonio legal y qne declara qne el subsiguiente matrimonio de cualquiera de las partes se tendrá por biga-mia, castigándose como tal de acuerdo con las disposiciones del Código Penal, pero entendemos qne esto ha de estar subor-dinado al hecho de qne haya sido declarado tal matrimo-nio conforme a los trámites qne estableció la ley.
Por los motivos expuestos la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison disintió.